                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Matthew E. Orso,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )                    3:14-cv-91
                                      )
                 vs.                  )
                                      )
            Kay Lyles,                )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Summary Judgment against Kay Lyles is
hereby entered in the amount of $20,951.95 in accordance with the Court’s January 9,
2020 Order (Document 333).




       Case 3:14-cv-00091-GCM Document 353 Filed 04/27/20 Page 1 of 1
